United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2879
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Robert Washington

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: March 10, 2015
                             Filed: March 13, 2015
                                 [Unpublished]
                                 ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Robert Washington directly appeals the sentence the district court1 imposed
after he pled guilty to drug-related charges, and a felon-in-possession charge. His

      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
counsel has moved to withdraw, and has filed a brief citing Anders v. California, 386
U.S. 738 (1967), acknowledging an appeal waiver in Washington’s plea agreement,
and otherwise challenging Washington’s sentence.

       Upon careful de novo review, we conclude that the appeal waiver is
enforceable. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (court should enforce appeal waiver and dismiss appeal where it falls within
scope of waiver, plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result); see also United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability
of appeal waiver). In addition, having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues outside the
scope of the appeal waiver. Accordingly, we dismiss this appeal based upon the
appeal waiver.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, 578 Fed. Appx. 620, 621 (8th Cir. 2014) (Colloton, J., concurring in part
and dissenting in part).
                        ______________________________




                                         -2-